UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7431


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOHN MARQUIS JOHNSON,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:08-cr-01258-RBH-5)


Submitted:   December 20, 2012            Decided:   December 27, 2012


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


John Marquis Johnson, Appellant Pro Se.  Alfred William Walker
Bethea, Jr., Assistant United States Attorney, Florence, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            John    Marquis       Johnson       appeals      the    district     court’s

order denying his petition for a writ of audita querela.                                On

appeal,    we    confine    our    review       to    the    issues     raised    in   the

Appellant’s brief.          See 4th Cir. R. 34(b).                 Because Johnson’s

informal brief does not challenge the basis for the district

court’s disposition, Johnson has forfeited appellate review of

the court’s order.          Accordingly, we affirm the district court’s

judgment.       We dispense with oral argument because the facts and

legal    contentions       are    adequately         presented     in   the    materials

before    this   court     and    argument      would       not   aid   the   decisional

process.



                                                                                 AFFIRMED




                                            2